United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 1, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60455
                         Summary Calendar


          RONDEZE HARRIS; MELVIN HARRIS; DIANE HARRIS,

                         Plaintiffs-Appellants,

                              versus

      DOLPH BRYANT, In His Official Capacity as Sheriff of
  Oktibbeha County, Mississippi; SHANK PHLEPS, In His Official
Capacity as Deputy Sheriff of Oktibbeha County;
                     OKTIBBEHA COUNTY, MS.,

                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 1:03-CV-621
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Rondeze Harris, Melvin Harris, and Diane Harris appeal from

the district court’s order granting summary judgment to defendants

Sheriff Dolph Bryant, Deputy Sheriff Shank Phelps, and Oktibbeha

County, Mississippi.   The plaintiffs filed this 42 U.S.C. § 1983

civil rights complaint alleging that Bryant was a policy-making

official who caused the false arrest, false imprisonment, and

malicious prosecution of Rondeze, as well as the unconstitutional


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60455
                                  -2-

search and seizure of the plaintiffs’ home and possessions by

authorizing his deputies to seek search and arrest warrants without

probable cause.      We need not address the judgment in favor of

Phelps, as the plaintiffs have not briefed any error in that

regard.    See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).

     “This court reviews the district court’s grant of summary

judgment de novo.”    United Fire and Cas. Co. v. Hixson Bros. Inc.,

453 F.3d 283, 284 (5th Cir. 2006).          Summary judgment is proper

when, viewed in the light most favorable to the nonmovant, the

evidence shows that “there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter

of law.”    Capitol Indem. Corp. v. United States, 452 F.3d 428, 430

(5th Cir. 2006); FED. R. CIV. P. 56(c).      If the moving party meets

the initial burden of establishing that there is no genuine issue,

the burden shifts to the nonmoving party to produce evidence of the

existence of a genuine issue for trial.       Celotex Corp. v. Catrett,

477 U.S. 317, 324 (1986); FED. R. CIV. P. 56(e).      “[T]he nonmovant

cannot     satisfy   this   burden   with     conclusory   allegations,

unsubstantiated assertions, or only a scintilla of evidence.”

Freeman v. Tex. Dep’t of Criminal Justice, 369 F.3d 854, 860 (5th

Cir. 2004).

     The claims against Bryant in his official capacity are treated

as claims against the county itself.    See Turner v. Houma Mun. Fire

and Police Civil Serv. Bd., 229 F.3d 478, 483 (5th Cir. 2000).       A
                              No. 05-60455
                                   -3-

governmental entity or municipality can be held liable under § 1983

only if official policy or custom caused the deprivation of a

constitutional right.    Monell v. Dep’t of Social Servs. Of City of

New York, 436 U.S. 658, 694 (1978).     It cannot be held liable under

a respondeat superior theory.      Colle v. Brazos County, Tex., 981

F.2d 237, 244 (5th Cir. 1993).

     In Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986),

the Supreme Court concluded “that municipal liability may be

imposed for a single decision by municipal policymakers under

appropriate circumstances.”     The Court later addressed whether a

“single act by a decisionmaker with final authority in the relevant

area constitutes a ‘policy’ attributable the municipality itself.”

Bd. of County Comm’rs v. Brown, 520 U.S. 397, 404 (1997).             The

court concluded that such an action could be policy for which a

government entity is liable, so long as the plaintiffs demonstrate

“the requisite degree of culpability,” that is, the plaintiffs must

“also   demonstrate   that,   through   its   deliberate   conduct,   the

municipality was the ‘moving force’ behind the injury alleged.”

Id. at 405.

     The plaintiffs have not alleged that Bryant or the county had

the requisite degree of culpability in the instant case. They have

not shown that Bryant knew that his deputies would submit false

information in order to procure the warrants at issue, nor have

they shown a “continued adherence” by policymaking officials “to an

approach that they know or should know has failed to prevent
                           No. 05-60455
                                -4-

tortious conduct by employees.”     Id. at 407.   Their conclusory

allegations and unsubstantiated assertions do not suffice to create

a genuine issue of material fact.   See Freeman, 369 F.3d at 860.

     The judgment of the district court is AFFIRMED.